Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Oath/Declaration
3.	Oath/Declaration as file 04/04/2022 is noted by the Examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, 1-3 and 13 of U.S. Patent No. 11,313,880 (Application No. 16/882917) respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims cover the same subject matter. 
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application: Claim 1
US Patent 11,313,880: Claim 1
A method of testing an electrical interconnect, the steps comprising:
 A method of testing an electrical interconnect, the steps comprising: 
providing an electrical interconnect testing device;
providing an electrical interconnect testing device;
providing an electrical interconnect having a plurality of contact points;
providing an electrical interconnect having a plurality of contact points;
attaching the electrical interconnect to the electrical interconnect testing device;
attaching the electrical interconnect to the electrical interconnect testing device;
providing a device under test having a plurality of contact points;
providing a device under test having a plurality of contact points;
aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect;
aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect;
pressing the at least one device under test into the at least one electrical interconnect with a plurality of different levels of force; and
pressing the device under test into the electrical interconnect to a plurality of different positions; and
taking at least one measurement of at least one electrical property at the plurality of different positions.
taking at least one measurement of at least one electrical property at the plurality of different positions.


Both sets of claims’ features of the instant application (claim 2-13) and the US Patent (claims 2-13) can be compared by using the table shown above.
Instant Application: Claim 14
US Patent 11,313,880: Claim 14
A method, the steps comprising:
A method, the steps comprising:
providing an electrical interconnect testing device; 
providing an electrical interconnect testing device;
providing an electrical interconnect having a plurality of contact points; 
providing an electrical interconnect having a plurality of contact points;
attaching the electrical interconnect to the electrical interconnect testing device;
attaching the electrical interconnect to the electrical interconnect testing device;
providing a semiconductor chip device having a plurality of contact points; 
providing a semiconductor chip device having a plurality of contact points;
aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect the semiconductor chip device in the electrical interconnect after the electrical interconnect has been attached to the electrical interconnect testing device such that the plurality of contact points of the semiconductor chip device connect with the plurality of contact points of the electrical interconnect;
aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect the semiconductor chip device in the electrical interconnect after the electrical interconnect has been attached to the electrical interconnect testing device such that the plurality of contact points of the semiconductor chip device connect with the plurality of contact points of the electrical interconnect; 
pressing the device under test into the electrical interconnect with a plurality of different levels of force; and
pressing the device under test into the electrical interconnect to a plurality of different positions; and
wherein the electrical interconnect testing device is capable of taking a resistance measurement on one contact point of the electrical interconnect, or a combination of contact points of the electrical interconnect at the plurality of different levels of force.

wherein the electrical interconnect testing device is capable of taking a resistance measurement on one contact point of the electrical interconnect, or a combination of contact points of the electrical interconnect at the plurality of different positions.


Both sets of claims’ features of the instant application (claim 15-24) and the US Patent (claims 15-24) can be compared by using the table shown above.
Instant Application: Claim 25
US Patent 11,313,880: Claim 25
An apparatus, comprising: 
An apparatus, comprising: 
an electrical interconnect testing device;
an electrical interconnect testing device;
an electrical interconnect having a plurality of contact points,
an electrical interconnect having a plurality of contact points,
one or more connectors, the connectors configured to attach the electrical interconnect to the electrical interconnect testing device; 
one or more connectors, the connectors configured to attach the electrical interconnect to the electrical interconnect testing device;
wherein the electrical interconnect is configured to receive a device under test;
wherein the electrical interconnect is configured to receive a device under test;
wherein the electrical interconnect includes a raised peripheral edge configured to align the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect;
wherein the electrical interconnect includes a raised peripheral edge configured to align the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect; 
an actuator;
an actuator;
wherein the actuator is configured to press the device under test into the electrical interconnect with a plurality of different levels of force; and
wherein the actuator is configured to press the device under test into the electrical interconnect to a plurality of different positions; and
wherein the electrical interconnect testing device is configured to take at least one resistance measurement at the plurality of different levels of force.
wherein the electrical interconnect testing device is configured to take at least one resistance measurement at the plurality of different positions.


Both sets of claims’ features of the instant application (claim 26-34) and the US Patent (claims 26-34) can be compared by using the table shown above.
Instant Application: Claim 35
US Patent 11,313,880: Claim 1
A method, the steps comprising:
 A method of testing an electrical interconnect, the steps comprising: 
providing at least one electrical interconnect testing device; 
providing an electrical interconnect testing device;
providing at least one electrical interconnect having a plurality of contact points;
providing an electrical interconnect having a plurality of contact points;
attaching the at least one electrical interconnect to the at least one electrical interconnect testing device; 
attaching the electrical interconnect to the electrical interconnect testing device;
providing at least one device under test having a plurality of contact points;
providing a device under test having a plurality of contact points;
aligning the plurality of contact points of the at least one device under test with the plurality of contact points of the at least one electrical interconnect;
aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect;
pressing the at least one device under test into the at least one electrical interconnect with a plurality of different levels of force; and
pressing the device under test into the electrical interconnect to a plurality of different positions; and
taking at least one measurement of at least one electrical property at the plurality of different levels of force.
taking at least one measurement of at least one electrical property at the plurality of different positions.


Both sets of claims’ features of the instant application (claim 36-38) and the US Patent (claims 2, 3 and 13) can be compared by using the table shown above.
6.	This is a double patenting rejection since the conflicting claims have been patented.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 recites the limitation "… pressing the at least one device under test into the at least one electrical interconnect with a plurality of different levels of force.." in lines 8-9 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. There’s no prior disclosure of multiple device under test nor multiple electrical interconnect; the claim discloses only one of each prior to this limitation.
11.	Claims 2-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they further limit claim 1.
12.	Please make the proper corrections.
Allowable Subject Matter
13.	Claims 1-38 (Independent Claims 1 ,14, 35 and 35) would be allowable if Applicant is able overcome the rejection(s) under nonstatutory double patenting.
14.	Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s)  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
15.	The following is an examiner’s statement of reasons for allowance:
16.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…providing an electrical interconnect having a plurality of contact points; attaching the electrical interconnect to the electrical interconnect testing device; providing a device under test having a plurality of contact points; aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect; pressing the at least one device under test into the at least one electrical interconnect with a plurality of different levels of force; and taking at least one measurement of at least one electrical property at the plurality of different positions.”
17.	Claims 2-13 are also allowed as they further limit allowed claim 1.
18.	Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 14,
“…providing an electrical interconnect having a plurality of contact points; attaching the electrical interconnect to the electrical interconnect testing device; providing a semiconductor chip device having a plurality of contact points; aligning the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect the semiconductor chip device in the electrical interconnect after the electrical interconnect has been attached to the electrical interconnect testing device such that the plurality of contact points of the semiconductor chip device connect with the plurality of contact points of the electrical interconnect; pressing the device under test into the electrical interconnect with a plurality of different levels of force; and wherein the electrical interconnect testing device is capable of taking a resistance measurement on one contact point of the electrical interconnect, or a combination of contact points of the electrical interconnect at the plurality of different levels of force.”
19.	Claims 15-24 are also allowed as they further limit allowed claim 14.
20.	Regarding claim 25, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 25,
“…an electrical interconnect having a plurality of contact points, one or more connectors, the connectors configured to attach the electrical interconnect to the electrical interconnect testing device; wherein the electrical interconnect is configured to receive a device under test; wherein the electrical interconnect includes a raised peripheral edge configured to align the plurality of contact points of the device under test with the plurality of contact points of the electrical interconnect; an actuator; wherein the actuator is configured to press the device under test into the electrical interconnect with a plurality of different levels of force; and wherein the electrical interconnect testing device is configured to take at least one resistance measurement at the plurality of different levels of force.”
21.	Claims 26-34 are also allowed as they further limit allowed claim 25.
22.	Regarding claim 35, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 35,
“…providing at least one electrical interconnect having a plurality of contact points; attaching the at least one electrical interconnect to the at least one electrical interconnect testing device; providing at least one device under test having a plurality of contact points; aligning the plurality of contact points of the at least one device under test with the plurality of contact points of the at least one electrical interconnect; pressing the at least one device under test into the at least one electrical interconnect with a plurality of different levels of force; and taking at least one measurement of at least one electrical property at the plurality of different levels of force.”
23.	Claims 36-38 are also allowed as they further limit allowed claim 34.
24.	The following is an examiner’s statement of reasons for allowance:
25.	Regarding claim 39, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 39,
“…providing at least one electrical interconnect having a plurality of contact points; attaching the at least one electrical interconnect to the at least one electrical interconnect testing device; providing at least one device under test having a plurality of contact points; aligning the plurality of contact points of the at least one device under test with the plurality of contact points of the at least one electrical interconnect; measuring at least one electrical property while pressing the at least one device under test into the at least one electrical interconnect to determine an effective test range of the at least one electrical interconnect for at least one testing parameter.”
26.	Claims 40-47 are also allowed as they further limit allowed claim 39.
Conclusion
27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho et al. US 2005/0035754 - The method involves coupling a set of embedded capacitors (111-117) in parallel with one another to a set of tied traces of a socket.
Ochotorena, JR et al. US 2020/0088787 - The automatic test equipment (ATE) contactor adapter (200) comprises a contactor adapter body (202) has a first side and a second side.
Adams et al. US 2016/0209443 - The system (10) has multiple electrical contacts positioned in lower surface of device under test printed circuit board (DUT PCB) and a top plate (20) having multiple cam units (62) to receive multiple locking posts (24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867